Exhibit 10.13.4

 

FOURTH AMENDMENT

 

This Fourth Amendment (the “Fourth Amendment”) is made this 24th day of June,
2004, by and between Universal Access, Inc. (“Customer”) and MCI WORLDCOM
Network Services, Inc. (“MCI”) (as assignee of such Agreement from MCI
Communications, Inc., an MCI affiliate) to that certain Carrier Global Services
Agreement (the “CGSA”), made by and between Customer and MCI, signed by Customer
on September 24, 1999, and subsequently accepted by MCI on December 14, 1999,
including all prior applicable amendments (the “Prior Amendments”). In the event
of any conflict between the terms of the CGSA, any Prior Amendment or any
applicable Attachment and the terms of this Fourth Amendment, the terms of this
Fourth Amendment shall control. The CGSA along with the Prior Amendments, all
applicable Attachment(s), and this Fourth Amendment shall collectively be
referred to as the “Agreement”. Capitalized terms not defined herein shall have
the meaning ascribed to them in other documents referenced herein. All
references to “MCI WorldCom” in the Agreement including any amendments,
attachments, schedules or exhibits thereto will be deemed to refer to “MCI”.

 

In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       TERM.  Notwithstanding anything to the
contrary contained in this Agreement or Schedule One to the CGSA, the Term shall
continue through and include December 31, 2006 (the “Term”). Upon expiration of
the Term, the Services in question will continue to be provided pursuant to the
same terms and conditions as are then in effect (including without limitation,
the applicable rates, discounts and commitments, if any), subject to termination
by either party upon thirty (30) days prior written notice to the other party.

 

2.                                       MINIMUM VOLUME REQUIREMENT.
Notwithstanding anything to the contrary contained in this Agreement, any Prior
Amendment, or Schedule One to the CGSA, commencing during each Monthly Period of
the Term, Customer’s Total Usage Charges under this Agreement must equal or
exceed Five Hundred Thousand Dollars ($500,000) (the “Monthly Minimum”).

 

3.                                 SERVICE ORDERS. Commencing with the first
(1st) day of the first (1st) month following the date this Fourth Amendment has
been fully executed by both parties and delivered to Customer, the parties agree
to substitute Subsection 7.5 of the Schedule Two (Master Terms And Conditions)
to the CGSA to read in its entirety as follows:

 

7.5                                 Service Orders. Customer shall request the
delivery of dedicated local access services by executing a service order in form
and substance satisfactory to MCI (the “Service Order”). The Service Order sets
forth the place of delivery, circuit contracted term, pricing and other details.
All Service Orders are subject to

 

1

--------------------------------------------------------------------------------



 

the terms and conditions of this Agreement. A separate Sevice Order must be
completed for each circuit ordered. Customer will be responsible for payment of
the rates and charges for the contracted term, as set forth in each Service
Order. Each Service Order shall survive the termination or expiration of this
Agreement: provided, however, that MCI may terminate one or more Service Orders
if MCI terminates this Agreement pursuant to Section 7 hereof. If Customer
terminates a Service Order prior to the end of twelve (12) months (the “Minimum
Installation Period”) for reasons other than for “Cause” (as defined in
Section 6 of Schedule One) or if MCI terminates a Service Order for Cause prior
to the Minimum Installation Period for any circuit, then Customer will pay
within thirty (30) days after such termination: the monthly recurring charge for
such circuit(s) multiplied by twelve (12) minus the monthly recurring charge for
such circuit multiplied by the number of months installed. Notwithstanding a
termination of a Service Order, the Agreement and other Service Orders will
remain in full force and effect unless expressly terminated as permitted by this
Agreement.

 

4.                                  OTHER TERMS AND CONDITIONS. Except as
specifically amended or modified herein, the terms and conditions of the
Agreement will remain in full force and effect throughout the Service Term and
any extensions thereof,

 

IN WITNESS WHEREOF, the parties have entered into this Fourth Amendment on the
date first written above.

 

 

UNIVERSAL ACCESS, INC.

 

MCI WOLRDCOM NETWORK
SERVICES, INC.

 

 

 

 

By:

/S/ Randall R. Lay

 

By:

/S/ Peter M. Cassidy

 

(Signature)

 

 

(Signature)

 

 

 

 

 

Randall R. Lay

 

 

Peter M. Cassidy

 

(Print Name)

 

 

(Print Name)

 

 

 

 

 

President and CEO

 

 

V.P., Wholesale Services

 

(Title)

 

 

(Title)

 

 

 

 

 

June 24, 2004

 

 

June 29, 2004

 

(Date)

 

 

(Date)

 

2

--------------------------------------------------------------------------------